PER CURIAM.
The final order of dismissal under review is affirmed with one modification, to wit: the dismissal herein shall be without prejudice to the plaintiff to file an amended complaint in which the defendants Greenberg, Traurig, Askew, Hoffman, Lipoff, Quentel & Wolff, P.A. are sued solely as nominal party stakeholders of the security deposit herein. See Ullendorff v. Graham, 80 Fla. 845, 852, 87 So. 50, 53 (1920); Lewis v. Howanitz, 378 So.2d 310, 311 (Fla. 3d DCA 1979); Ayers v. Homeowners Ass’n of Killearn Estates, 360 So.2d 1326 (Fla. 1st DCA 1978); Ossinsky v. Nance, 118 So.2d 47, 49 (Fla. 1st DCA 1960).
Affirmed as modified.